Citation Nr: 0945814	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-36 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a joint condition, 
claimed as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for peripheral sensory 
neuralgia, claimed as due to exposure to ionizing radiation.  

3.  Entitlement to service connection for nonmalignant 
thyroid nodular disease, claimed as due to exposure to 
ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, D.D., and D.E.W.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above.  

In May 2009, the Veteran and two witnesses testified before 
the undersigned at a Travel Board hearing.  A transcript of 
hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a rating acting dated in April 2006, the RO denied 
entitlement to service connection for a joint condition, 
peripheral sensory neuralgia, and nonmalignant thyroid 
nodular disease, all claimed as due to exposure to ionizing 
radiation.  The Veteran appealed the decision to the Board.

2.  In November 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that he wishes to withdraw his appeal.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.

In a statement received by the Board on November 20, 2009, 
the Veteran indicated that he wishes to withdraw his appeal 
as to all claims that are currently pending before the Board.  
This statement constitutes written withdrawal of the 
substantive appeals with regard to the matters on appeal.  
Hence, there remains no allegation of errors of fact or low 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the claims on appeal, and they 
must therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).  


ORDER

The appeal is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


